Notice of Pre-AIA  or AlA Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1-3, 7-8, 10-11, 13-18, 22-24, 27-29, and 33-35 have been examined.
	Claims 1-3, 7-8, 10-11, 13-18, 22-24, 27-29, and 33-35 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-3, 7-8, 10-11, 13-18, 22-24, 27-29, and 33-35 are considered allowable since when reading the claims in light of the specification, as per MPEP§ 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Prakash, Quantum Algorithms for Li near Algebra and Machine Learning, Doctoral Thesis, Technical Report No. UCB/EECS-2014-211, University of California at Berkeley, 2014, pp. 1-91 fails to expressly teach:
	Claim 1’s "...ordered set of conditional cumulative distribution functions...

	Claim 1’s "...posterior distribution overthe first latent space..."
	Claim 1’s"...posterior distribution overthe latent space..."
	Claim 1’s "...gradient of the lower bound on the log-likelihood..."
	Claim 1’s "...lower bound on the log-likelihood..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 17. Specifically, the closest prior art of Prakash fails to expressly teach:
	Claim 17’s "...ordered set of conditional cumulative distribution functions..."
	Claim 17’s "...inversion of the ordered set of conditional cumulative distribution functions..."
	Claim 17’s "...posterior distribution overthe first latent space..."
	Claim 17’s"...posterior distribution overthe latent space..."
	Claim 17’s "...gradient of the lower bound on the log-likelihood..."
	Claim 17’s "...lower bound on the log-likelihood..."



Claim 18’s "...auto-encodinggradient..."
Claim 18’s "...auto-encodeddistribution..."
Claim 18’s "...gradient of the lower bound on the log-likelihood..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:

Venkatesh,et al., Quantum Fluctuation Theorems and Power Measurements, NewJ. Phys., 17, 2015, pp. 1-19



Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email: Wilbert.Starks@uspto.gov.
	If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571)272-3719

Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.


/WILBERT L STARKS/
Primary Examiner, Art Unit 2122

WLS

19 JUN 2021